EXHIBIT Enterprise Products GP, LLC Unaudited Condensed Consolidated Balance Sheet at September 30, 2008 ENTERPRISE PRODUCTS GP, LLC TABLE OF CONTENTS Page No. Unaudited Condensed Consolidated Balance Sheet at September 30, 2008 2 Notes to Unaudited Condensed Consolidated Balance Sheet Note 1 – Company Organization 3 Note 2 – General Accounting Policies and Related Matters 4 Note 3 – Accounting for Unit-Based Awards 7 Note 4 – Financial Instruments 11 Note 5 – Inventories 16 Note 6 – Property, Plant and Equipment 17 Note 7 – Investments in and Advances to Unconsolidated Affiliates 18 Note 8 – Business Combinations 19 Note 9 – Intangible Assets and Goodwill 20 Note 10 – Debt Obligations 21 Note 11 – Member’s Equity 23 Note 12 – Business Segments 24 Note 13 – Related Party Transactions 25 Note 14 – Commitments and Contingencies 29 Note 15 – Significant Risks and Uncertainties – Weather-Related Risks 31 Note 16 – Condensed Financial Information of EPO 33 1 ENTERPRISE PRODUCTS GP, LLC UNAUDITED CONDENSED CONSOLIDATED BALANCE SHEET AT SEPTEMBER 30, 2008 (Dollars in thousands) ASSETS Current assets Cash and cash equivalents $ 55,403 Restricted cash 183,221 Accounts and notes receivable – trade, net of allowance for doubtful accounts of $15,781 1,840,584 Accounts receivable – related parties 88,860 Inventories 653,783 Prepaid and other current assets 161,233 Total current assets 2,983,084 Property, plant and equipment, net 12,693,619 Investments in and advances to unconsolidated affiliates 917,193 Intangible assets, net of accumulated amortization of $408,304 866,313 Goodwill 616,996 Deferred tax asset 2,927 Other assets 69,067 Total assets $ 18,149,199 LIABILITIES AND MEMBER’S EQUITY Current liabilities Accounts payable – trade $ 245,454 Accounts payable – related parties 75,635 Accrued product payables 2,241,336 Accrued expenses 75,156 Accrued interest 101,962 Other current liabilities 430,389 Total current liabilities 3,169,932 Long-term debt:(see Note 10) Senior debt obligations – principal 7,184,201 Junior subordinated notes – principal 1,250,000 Other 23,994 Total long-term debt 8,458,195 Deferred tax liabilities 23,159 Other long-term liabilities 66,207 Minority interest 6,024,122 Commitments and contingencies Member’s equity, including accumulated other comprehensive loss of $118,223 407,584 Total liabilities and member's equity $ 18,149,199 See Notes to Unaudited Condensed Consolidated Balance Sheet. 2 ENTERPRISE PRODUCTS GP, LLC NOTES TO UNAUDITED CONDENSED CONSOLIDATED BALANCE SHEET AT SEPTEMBER 30, 2008 Except as noted within the context of each footnote disclosure, the dollar amounts presented in the tabular data within these footnote disclosures are stated in thousands of dollars. Note 1.Company Organization CompanyOrganization Enterprise Products GP, LLC is a Delaware limited liability company that was formed in April 1998 to become the general partner of Enterprise Products Partners L.P.The business purpose of Enterprise Products GP, LLC is to manage the affairs and operations of Enterprise Products Partners L.P.At September 30, 2008, Enterprise GP Holdings L.P. owned 100% of the membership interests of Enterprise Products GP, LLC. Unless the context requires otherwise, references to “we,” “us,” “our” or “the Company” are intended to mean and include the business and operations of Enterprise Products GP, LLC, as well as its consolidated subsidiaries, which include Enterprise Products Partners L.P. and its consolidated subsidiaries. References to “Enterprise Products Partners” mean the business and operations of Enterprise Products Partners L.P. and its consolidated subsidiaries.Enterprise Products Partners is a publicly traded Delaware limited partnership, the registered common units of which are listed on the New York Stock Exchange (“NYSE”) under the ticker symbol “EPD.”References to “EPGP” mean Enterprise Products GP, LLC, individually as the general partner of Enterprise Products Partners, and not on a consolidated basis. Enterprise Products Partners has no business activities outside those conducted by its operating subsidiary, Enterprise Products Operating LLC (“EPO”).Enterprise Products Partners and EPO were formed to acquire, own and operate certain natural gas liquids (“NGLs”) related businesses of EPCO, Inc. References to “Enterprise GP Holdings” mean the business and operations of Enterprise GP Holdings L.P. and its consolidated subsidiaries.Enterprise GP Holdings is a publicly traded Delaware limited partnership, the registered units of which are listed on the NYSE under the ticker symbol “EPE.”References to “EPE Holdings” mean EPE Holdings, LLC, which is the general partner of Enterprise GP Holdings. References to “TEPPCO” mean TEPPCO Partners, L.P., a publicly traded affiliate, the common units of which are listed on the NYSE under the ticker symbol “TPP.”References to “TEPPCO GP” refer to Texas Eastern Products Pipeline Company, LLC, which is the general partner of TEPPCO and is wholly owned by Enterprise GP Holdings. References to “Energy Transfer Equity” mean the business and operations of Energy Transfer
